IN THE SUPREME COURT OF IOWA
                               No. 06–2084

                            Filed April 17, 2009


WILLIAM C. SCOTT,

      Appellant,

vs.

STATE OF IOWA,

      Appellee.



      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Black Hawk County,

Bruce B. Zager, Judge.



      Applicant appeals from the dismissal of his application for

postconviction relief asserting that it is unconstitutional to apply State v.

Heemstra prospectively only. AFFIRMED.



      Jeremy B. A. Feitelson of Feitelson Law, L.L.C., West Des Moines,

for appellant.



      Thomas J. Miller, Attorney General, Thomas S. Tauber, Assistant

Attorney General, Thomas J. Ferguson, County Attorney, and Kimberly

Griffith, Assistant County Attorney, for appellee.
                                     2

PER CURIAM:

      In   2006,   petitioner   William   Scott   filed   an   application   for

postconviction relief challenging his 1991 conviction for first-degree

murder.    Scott claimed that his conviction was contrary to our recent

holding in State v. Heemstra, 721 N.W.2d 549 (Iowa 2006). In Heemstra

this court stated that its ruling applied only in cases on direct appeal

where the claim was preserved in the district court.           Scott filed this
postconviction-relief application challenging the constitutionality of that

pronouncement.

      Petitioner claims that federal due process requires the Heemstra

decision be applied to invalidate his conviction in his postconviction-

relief proceeding even though he did not raise the Heemstra issue on

direct appeal.

      The district court dismissed the petition, and the court of appeals

affirmed. We granted further review to consider only whether federal due

process requires that the substantive holding of Heemstra be applied in

Scott’s postconviction-relief proceeding.    For the reasons expressed in

Goosman v. State, ____ N.W.2d ____ (Iowa 2009), we affirm the judgment

of the court of appeals.
      AFFIRMED.

      All justices concur except Baker, J., who takes no part.

      This opinion is not to be published.